Citation Nr: 1426019	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1996.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of the Veterans Affairs (VA).

In November 2013, the Veteran appeared for a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for entitlement to a rating in excess of 10 percent for a right ankle disability.

The Veteran asserts that the current manifestations of his service connected right ankle disability, warrant a rating in excess of the currently assigned 10 percent rating under 38 C.F.R. § 4.71, Diagnostic Code 5271 (2013).

The Veteran's most recent VA examination to address the severity of his right ankle was in November 2010.  At a November 2013 hearing, the Veteran reported that the symptoms of his right ankle had increased in severity since the last VA examination, consisting of pain causing him to lose sleep, numbness, and swelling.  As it has been more than three years since the Veteran has been provided a VA examination, and as he has asserted a worsening of his right ankle disability, a remand is warranted to ensure that record contains evidence of the current severity of the right ankle condition.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of a service-connected right ankle disability.  The examiner must review the claims file and that review should be noted in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected right ankle disability is worse than shown on his prior examinations.  The examiner should specifically address the following:

(a) Set forth all current complaints, findings, and diagnoses pertaining to the right ankle.

(b) Conduct any necessary tests, to include range of motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

(c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of motion beyond that shown clinically. 

(d) Discuss whether any right ankle disability is productive of any additional functional impairment.

(e) State what impact, if any, the Veteran's right ankle disability has on occupational functioning and daily living.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

